Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Step 1 of Claim 1 recites a reaction which does not result in the recited sodium ethylene diamino ethoxyethyl sulfonate because no amines are used in the process, rendering the step indefinite.  However, the specification does enable one of ordinary skill in the art to perform the step and method because the correct reaction is on page 3 lines 3-10 of the as-filed specification.  Note also the claimed step is also on page 4 lines 10-15 of the as-filed specification which suggest the recitation of sodium 2-hydoxyethyl sulfonate may be a mistranslation of sodium ethylene diamino sulfonate.  

Claims 2-10 are rejected based on their dependency to Claim 1.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art is Liao (U.S. 20170107319) which teaches a process for making aqueous polyurethanes with an acrylic monomer instead of acetone, similar to the recited process, and also teaches the use of sulfonated amine, sodium ethylene diamino sulfonate (AAS) in ¶[0045] for a chain extender used in a similar manner in the recited process.  However, Liao is silent on the use of an ethoxylated AAS as is the prior art.  Ethoxylating a sulfonated acid for use in making polyurethanes is known in the art, Carlson EP0377297 page 6 for instance, but this is done with a sulfonated terephthalate (DMSSIP) and there is no teaching or suggestion as to how or why this ethoxylation would be appropriate for a sulphonated polyamine like AAS.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher M Rodd/            Primary Examiner, Art Unit 1766